PER CURIAM.
Appellant, Antonio Jamison, filed an appeal pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). We affirm Appellant’s conviction and sentence but remand with instructions to correct the written judgment. Appellant was convicted and sentenced for trafficking in cocaine in excess of 28 grams but less than 200 grams, as charged in the amended information. However, the written judgment states that Appellant was convicted of trafficking in cocaine in excess of 28 grams but less than 200 grams while armed with a weapon.
AFFIRMED and REMANDED with directions to enter a corrected written judgment.
HAWKES, C.J., WOLF and DAVIS, JJ., concur.